Exhibit 6.2 PROMOTION & MARKETING SERVICES AGREEMENT This Promotion, Marketing, and Distribution Agreement (the "Agreement") is entered into between Harmon Brothers LCC, a Utah Limited Liability Company (“Marketer”) and the Client named on one or more Service Order Forms between Client and Company.The terms of this Agreement shall apply to all Services provided under the Services Order Form(s).Each Services Order Form is subject to the General Terms and Conditions set forth below which are fully incorporated in each Service Order Form by this reference. GENERAL TERMS AND CONDITIONS RECITALS. Client and Marketer deem the following factors to be important to their decision to enter into the Agreement. (i) Marketer is in the business of providing internet-based and multi-media promotion and marketing services, including the design and implementation of promotional and web-based advertising campaigns; (ii) Client desires to retain Marketer to provide certain promotional and advertising services in accordance with Order Form (the "Campaign"). 1.DEFINITIONS. Capitalized terms have the meanings set forth or referred to in this Section. Deliverables" means all documents, work product and other materials that are delivered to Client hereunder by or on behalf of Marketer in connection with the Campaign or in the course of performing the Services outlined in the Order Form(s). “Services” means all work outlined in the Order Form(s) to be performed by Marketer, for Client. "Intellectual Property" means any and all trade secrets, Trademarks, domain names, original works of authorship and related copyrights, and any other intangible rights protected or protectable under federal or applicable state laws. "Trademarks" means all rights in and to U.S. and foreign trademarks, service marks, trade dress, trade names, brand names, logos, corporate names and domain names, and other similar designations of source, sponsorship, association whether registered or unregistered. 2. MARKETER SERVICES AND RESPONSIBILITIES. Marketer Services. Marketer shall use commercially reasonable efforts to provide the Services to Client in accordance with the terms of this Agreement in a professional and diligent manner consistent with industry standards and good business practices. The Promotional and Marketing Campaign. Marketer will develop and launch one or more marketing campaigns as set forth in one or more Promotion & Marketing Order Forms (“Order Forms”) that reference and incorporate the terms of the Agreement. Timeliness of Performance. Marketer will use commercially reasonable efforts to meet all deadlines agreed to by the Parties in this Agreement or in the Order Form(s). Any delay caused by to or materially contributed to Client shall extend the affected deadline by the length of any caused or contributed to by Client. Marketer Campaign Personnel. Marketer shall (i) appoint an employee to serve as the Primary Contact as set forth in the Order Form(s) who will have the authority to act on behalf of Marketer in connection with the Agreement and Services. The Primary Contact shall supervise, direct, and be responsible for all employees and independent contractors (the "Marketer Personnel") assigned to perform the Services, each of whom shall be suitably skilled, experienced and qualified. Upon reasonable objection by Client articulating the basis for such request, as determined in consultation between Client and Marketer, Marketer shall promptly replace the objectionable Marketer Personnel. (b) Marketer shall use best commercially reasonable efforts to maintain the same Marketer Contract Manager throughout the Term of the Agreement. (c) Marketer shall be responsible for the payment of all compensation owed to the Marketer Personnel, including applicable wages, taxes, benefits, and insurance. (d) Marketer may use third party providers and subcontractors as deemed necessary and customary in the business provided that Marketer shall remain fully responsible for the performance of each third parties. (e) Marketer shall require each third party provider to be bound in writing by the confidentiality and intellectual property assignment or license provisions of this Agreement. Prior to their public release, Marketer shall submit to Client for consultation and approval the deliverables described in the Order Form(s) and any other materials that the Marketer proposes be displayed, published, reproduced, distributed or otherwise made publicly available as part of the Campaign. Within 3 Business Days after receiving a submission and request for approval from Marketer, Client shall provide Marketer with written notice approving or disapproving the materials submitted. If the Client does not deliver written approval within such 3 business days, the submission will be deemed disapproved. If Client gives timely written notice of disapproval of any materials, until Marketer revises the materials to the satisfaction of Client, the materials shall not be publicly released. Client may withhold approval in its sole and absolute discretion. Content released solely for the purpose of testing and optimization is not considered a public release and thus does not require written approval from Client. 2.6 Marketer Free to Provide Services to Other Clients. Marketer retains the right to perform the same or similar type of services for other clients during the Term of this Agreement, provided that, Marketer shall exercise commercially reasonable care to ensure that it will not interfere with the performance or timeliness of performing the Services. Meetings With Client. On Client's reasonable request, Marketer’s Primary Contact and appropriate Marketer Personnel shall attend, in-person or telephonic meetings with Client’s Primary Contact to discuss the Services or the Campaign. If Client requires meeting at their own facilities, Client will cover all traveling costs incurred by Marketer Personnel. 3. CLIENT OBLIGATIONS AND RESPONSIBILITIES. Client shall use commercially reasonable efforts to: (a) Appoint and maintain throughout the Term a Client employee to serve as the Primary Contact, designed in the applicable Order Form, who will have the authority to act on behalf of Client with respect to the Agreement and Services. (b) Provide copies of or access to such Client Materials and product samples as Marketer may reasonably request in order to carry out and perform the Services in a timely, complete, and accurate manner. Client and its licensors are, and shall remain, the sole and exclusive owner of all right, title and interest in and to all Client Materials, including all Intellectual Property therein. Marketer shall have a limited right to Client Materials during the Term of this Agreement to the extent reasonably necessary to provide the Services to Client. (c) Respond promptly to Marketer requests to provide direction, information, approvals, authorizations or decisions that are reasonably necessary for Marketer to perform the Services in accordance with the requirements of this Agreement. 1 (d) The Client agrees to use Marketer as the sole provider of advertising to drive traffic to Deliverables for the life of the Deliverables. 4. INTELLECTUAL PROPERTY RIGHTS; OWNERSHIP. License to Certain Client Intellectual Property. (a) Subject the terms and conditions of this Agreement, Client grants Marketer and Marketer’s third party providers a limited, non-exclusive, royalty-free, non-transferable and non-sub licensable, worldwide license during the Term to use, in connection with and for the purpose of Marketer’s showcasing, promoting, and marketing of its own services as an advertiser and marketer to clients and prospective clients of Marketer, the following intellectual property: (i) Client's Trademarks, including without limitation Client’s trade names, trade dress, and logos; ; (ii) Client's domain names, website addresses, websites and URL's ; and (iii) any Trademarks created by the Marketer on Client's behalf as part of the Services (“Client Intellectual Property”). This license for Marketer to use the Client Intellectual Property for showcasing, promoting and marketing its services to clients and prospective clients shall be perpetual and irrevocable. (b) Client grants no other right or license to any Client Intellectual Property to Marketer by implication, estoppel or otherwise. Any use by Marketer or any representative of Marketer of any of Client's Trademarks and all goodwill associated therewith shall inure to the benefit of Client. Ownership of and License to Deliverables. (a) Client shall be the sole and exclusive owner of all right, title and interest in and to the Deliverables, including all Intellectual Property therein. Marketer agrees, and will cause Marketer Personnel to agree, that with respect to any Deliverables that may qualify as "work made for hire" as defined in 17 U.S.C. § 101, such Deliverables are hereby deemed a "work made for hire" for Client. To the extent that any of the Deliverables do not constitute a "work made for hire," Marketer hereby irrevocably assigns, and shall cause the Marketer Personnel to irrevocably assign to Client, in each case without additional consideration, all right, title and interest throughout the world in and to the Deliverables, including all Intellectual Property therein. The Marketer shall cause the Marketer Personnel to irrevocably waive, to the extent permitted by applicable Law, any and all claims such Marketer Personnel may now or hereafter have in any jurisdiction to so-called "moral rights" or rights of droit moral with respect to the Deliverables. (b) Upon the reasonable request of Client, Marketer shall, and shall cause the Marketer Personnel to, promptly take such further actions, including execution and delivery of all appropriate instruments of conveyance, as may be necessary to assist Client to prosecute, register, perfect or record its rights in or to any Deliverables. (c) Marketer and its licensors are, and shall remain, the sole and exclusive owners of all right, title and interest in and to the Pre-Existing Materials, including all Intellectual Property therein. Marketer hereby grants Client a perpetual, limited, royalty-free, non-transferable, non-sublicenseable, worldwide license to use, perform, display, execute, reproduce, distribute, transmit, modify (including to create derivative works), import, make, have made, sell, offer to sell and otherwise exploit any Pre-Existing Materials to the extent incorporated in, combined with or otherwise necessary for the use of the Deliverables solely to the extent reasonably required in connection with Client's receipt or use of the Services and Deliverables. All other rights in and to the Pre-Existing Materials are expressly reserved by Marketer. Residuals. The terms of this Agreement shall not be construed to limit either party’s right to independently develop or acquire products or services without use of the other party’s Proprietary or Confidential Information. Either party shall be free to use for any purpose the residuals resulting from access to or work in the process of development of the Deliverables or provision of services hereunder, provided that such party shall maintain the confidentiality of the Confidential Information as provided herein. The term “residuals” means general skills, know-how, expertise and generalized ideas and concepts which are in non-tangible form, which may be retained in unaided memory by persons who have had access to the Deliverables or Confidential Information, so long as it or they acquire and apply such information without disclosure or unauthorized use of any Confidential Information. Neither party shall have any obligation to limit or restrict the assignment of such persons or to pay royalties for any work resulting from the use of residuals. However, the foregoing shall not be deemed to grant to either party a license under the other party’s copyrights, patents, or other intellectual property protected by federal or state statutory or common law.pt 5.CLIENT’S PAYMENT OBLIGATIONS. 5.1 Fees and Expenses. (a) In consideration of the provision of the Services and the rights granted to Client under this Agreement, Client shall pay Marketer the sum(s) set forth in the Order Form(s) in accordance with the milestones and payment schedule therein. 5.2 Payment. (a) Client shall pay all properly invoiced amounts due to Marketer pursuant to Section 5.1 within 30 days after Client's receipt of such invoice, except for any amounts disputed by Client in good faith and in accordance with Section 5.4]. (b) Client shall make all payments in US dollars by check or wire transfer in accordance with the following wire instructions: ●
